DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed July 29, 2021 with respect to claim(s) 1 and 13, see page 10, lines 11-17 and page 12, line 1 through page 14, line 10, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new grounds of rejection is made in view of US 2014/0161625 to Zhang. Zhang teaches a turbine blade comprising cooling passages with guide ribs protruding outward on both sides of the passage to allow cooling air to form vortices while moving in the flow direction. 
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. The applicant has argued, see page 10, line 18 through page 11, line 2, that the prior art fails to teach the inclined part having a bilateral symmetric structure. The examiner respectfully disagrees. Bauer shows the inclined parts have a bilateral symmetric structure having both sides inclined at the same angles (see Figure 1). 
The corrections to the claims are noted with appreciation. The objections to the claims have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 10, and 12 depend from claim 8, however claim 8 has been cancelled. Therefore, the metes and bounds of the claim are unclear which renders the claims indefinite. For the purpose of examination, the claims will be treated as depending from claim 1.
	Claim 11 depends from claim 10 and contains its limitations and therefore is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, and 9, as far as claim 9 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer in view of US 2014/0161625 to Zhang et al.
In Reference to Claim 1
Bauer teaches:
	A turbine blade (10) comprising:
	a cooling passage (2-5) configured to be defined by a partition wall (34) which partitions an internal area (cooling passages 2-5) of the turbine blade, the cooling passage including a first cooling passage (2) and a second cooling passage (3-5); 
	an inlet passage (not numbered, radially inner ends of passages 2 and 5, see annotated Figure 1 below) extending from a root part (16) of the turbine blade toward a platform part (14) of the turbine blade and configured to supply cooling air into the cooling passage;
	a leading edge (28) formed on a front end of the turbine blade so that the leading edge first comes into contact with hot gas; and
	a trailing edge (30) formed on a rear end of the turbine blade,
	wherein an inclined part (not numbered, bellmouth region at opening of inlet passages, see annotated Figure 1 below) having a width reduced from the root part toward the platform part is formed in the inlet passage, the inclined part having a 
	wherein the inlet passage comprises a first inlet passage (not numbered, leftmost inlet leading to passage 2 in Figure 1) formed on a leading edge side (left side in Figure 1) with respect to the partition wall and configured to supply cooling air into the first cooling passage and a second inlet passage (not numbered, middle inlet leading to passage 5 in Figure 1) formed on a trailing edge side (right side in Figure 1) with respect to the partition wall and configured to supply cooling air into the second cooling passage (see column 3, lines 24-30, 55-60 and Figure 1). 

    PNG
    media_image1.png
    532
    908
    media_image1.png
    Greyscale

Bauer fails to teach:
	A guide rib protruding outward is provided on both sides of the inclined part to allow the cooling air to form vortexes while moving in a flow direction. 
Zhang teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by adding a guide rib to the inlet passage as taught by Zhang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex in the flow and enhancing the internal heat transfer coefficient (paragraph 4, lines 1-8 of Zhang).
	When adding the guide rib of Zhang to the inlet passage of Bauer, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage.
In Reference to Claim 2#
Bauer as modified by Zhang teaches:
	The turbine blade of claim 1, wherein the first inlet passage is formed at one side (left side of partition wall in Figure 1) based on the partition wall in a cross-sectional view of the root part; and
	the second inlet passage is formed at an other side (right side of partition wall in Figure 1) based on the partition wall (see Figure 1).
In Reference to Claim 7#
Bauer as modified by Zhang teaches:

In Reference to Claim 9#
Bauer as modified by Zhang teaches:
	The turbine blade of claim 1, wherein the guide rib is spirally wound along an inner surface of the inclined part (see Figure 7 of Zhang). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 2014/0161625 to Zhang as applied to claim 2 above, and further in view of US 10,655,476 to Halfmann.
In Reference to Claim 3
Bauer as modified by Zhang teaches:
	The turbine blade of claim 2, comprising the first and second inlet passages, wherein the first inlet passage comprises a single first inlet passage.
Bauer as modified by Zhang fails to teach:
	The second inlet passage comprises a plurality of second inlet passages.
Halfmann teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Zhang by adding additional second inlet passages as taught by Halfmann as both references are directed to cooling systems for turbine blades, and for the purpose of being able to provide additional cooling air to the second passage.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 2014/0161625 to Zhang as applied to claim 2 above, and further in view of US 9,022,736 to Lee. 
In Reference to Claim 4
Bauer as modified by Zhang teaches:
	The turbine blade of claim 2, comprising the first and second inlet passages.
Bauer as modified by Zhang fails to teach:
	The second inlet passage extends a length greater than a length of the first inlet passage in a lateral direction.
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-46) with a first inlet passage (left instance of 64 in Figure 5), and a second inlet passage (62), wherein the second inlet passage has a length (dimension extending left to right in Figure 5) which is greater than a length (dimension extending left to right in Figure 5) of the first inlet passage in the lateral direction (see column 3, lines 14-24 and Figure 5). 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 2014/0161625 to Zhang and US 10,655,476 to Halfmann as applied to claim 5 above, and further in view of US 9,022,736 to Lee.
In Reference to Claim 5
Bauer as modified by Zhang and Halfmann teaches:
	The turbine blade of claim 3 comprising the plurality of second inlet passages.
Bauer as modified by Zhang and Halfmann fails to teach:
	The plurality of second inlet passages have different sizes.
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-47A) with a first inlet passage (left instance of 64 in Figure 5), and a plurality of second inlet passages (right instance of 64 in Figure 5, 62), wherein the plurality of second inlet passages have different sizes (see column 3, lines 14-24 and Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Zhang and Halfmann by sizing the plurality of second inlet passages to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 2014/0161625 to Zhang as applied to claim 2 above, and further in view of case law with additional evidence by US 4,820,122 to Hall et al.
In Reference to Claim 6
Bauer as modified by Zhang teaches:
	The turbine blade of claim 2, wherein the inclined part of the inlet passage comprising the first inlet passage and the second inlet passage has a width (W) extending in a horizontal direction and a length (L) extending in a vertical direction.
Bauer as modified by Zhang fails to teach:
	The width (W) is greater than the length (L). 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Bauer teaches the inlet passage which has a width and a length, but not the relative dimensions of either – specifically that the width is greater than the length. The length is based on the curvature of the inclined part, where a smaller radius of curvature results in a smaller length. A larger radius of curvature has a larger length.
The examiner notes US 4,820,122 to Hall shows a blade having a plurality of inlets (46) separated by partition walls, and the first inlet (leftmost inlet) is bounded by an angled partition wall (40) such that the horizontal width appears to be significantly wider than the vertical length (see Figure 2). The angled wall allows the air to be directed at an angle such that any dirt or debris is guided to a radial passage near the trailing edge of the blade (see column 3, lines 39-44). Thus, it is known in the prior art to size an inlet such that the width is greater than the length. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Zhang by sizing the inclined part of the inlet passage such that the width is greater than the length in view of case law, which would yield predictable results. In this . 

Claims 10-12, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 2014/0161625 to Zhang as applied to claim 8 above, and further in view of KR 20180021657 to Lee (US 2020/0300096 to Lee will be referred to herein as an English translation).
In Reference to Claims 10 and 11
Bauer as modified by Zhang teaches:
	The turbine blade of claim 1 comprising the guide rib.
Bauer as modified by Zhang fails to teach:
	An opening hole that is open toward the cooling passage is formed in the guide rib. 
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a guide rib (130) which has an opening hole (140); and 
wherein the opening hole has a nozzle shape having a diameter that reduces in the downstream direction (see paragraphs 179-181 and Figures 15). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Zhang by adding an opening hole to the guide rib as taught by Lee as both references are directed to cooling systems with vortex creating devices in turbine 
	Regarding claim 11, the downstream direction of the guide rib is the cooling passage. Therefore, the nozzle shape of Bauer as modified by Zhang and Lee would have a diameter which is reduced toward the cooling passage. 
In Reference to Claim 12
Bauer as modified by Zhang teaches:
	The turbine blade of claim 1, wherein the guide rib protrudes from the inclined part for a length.
Bauer as modified by Zhang fails to teach:
	The length is increased in the flow direction of the cooling air.
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a plurality of guide ribs (130), wherein the lengths (e) of the guide ribs increase in the flow direction of the cooling air (see paragraphs 126-127 and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Zhang by sizing the guide rib to increase in length in the flow direction as taught by Lee as both references are directed to ribs within cooling passages of turbine blades, and for the purpose of increasing the stability of the cooling air (paragraph 127 of Lee).

s 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer in view of US 2014/0161625 to Zhang and in further view of US 4,786,233 to Shizuya.
In Reference to Claim 13
Bauer teaches:
	A turbine blade (10) comprising: 
a cooling passage (2-5) configured to be defined by a partition wall (34) which partitions an internal area (passages 2-5) of the turbine blade, the cooling passage including a first cooling passage (2) and a second cooling passage (3-5); 
an inlet passage (not numbered, radially inner ends of passages 2 and 5, see annotated Figure 1) extending from a root part (16) of the turbine blade toward a platform part (14) of the turbine blade and configured to supply cooling air into the cooling 10passage; 
an inclined part (not numbered, bellmouth region at opening of inlet passages, see annotated Figure 1 with the rejection of claim 1) configured to be provided inside such that a width thereof is reduced from the root part to the platform part, the inclined part having a bilateral symmetric structure and being inclined at the same angle on both sides (see Figure 1),
a leading edge (28) formed on a front end of the turbine blade so that the leading edge first comes into contact with hot gas; and
a trailing edge (30) formed on a rear end of the turbine blade,
wherein the inlet passage comprises a first inlet passage (not numbered, leftmost inlet leading to passage 2 in Figure 1) formed on a leading edge side (left side in Figure 
Bauer fails to teach:
	A guide rib protruding outward is formed on both sides of the inclined part to allow the cooling air to form vortexes while moving in a flow direction and a rib is provided on the platform part to guide a flow direction of cooling air that has passed through the inlet passage. 
Zhang teaches:
A turbine blade (100, 600) comprising a plurality of cooling passages (610) having a guide rib (650) protruding outward on both sides of the cooling passage to allow the cooling air to form vortexes while moving in a flow direction (upward in Figure 1) (see paragraph 26 and paragraph 32, lines 16-35 and Figures 1 and 7).
Shizuya teaches:
	A turbine blade comprising a platform part (not numbered, see annotated Figure 1 below), a cooling passage (8, 11, 13, 15), and a rib (20 and 21, 37, or 38) is provided on the platform part to guide a flow direction of cooling air that has passed through an inlet passage (5) (see column 6, line 57 through column 7, line 22, column 10, line 57 through column 11, line 39 and Figures 1, 10, and 11).

    PNG
    media_image2.png
    705
    534
    media_image2.png
    Greyscale

	Regarding the ribs, Shizuya teaches two types of ribs: heat transfer promotion ribs (20) and penetrating members (21, 37, or 38). (21, 37, and 38 are different embodiments of the penetrating members seen in Figures 1, 10, and 11 respectively.) Both types of ribs affect the cooling fluid and therefore can be considered to “guide” the flow in the broadest reasonable interpretation. The ribs are located in the cooling passage inside the blade, and the blade is attached to the platform part, and therefore the ribs are provided on the platform part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by adding a guide rib to the inlet passage as taught by Zhang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex 
it would have been obvious to further modify the turbine blade of Bauer by adding ribs on the platform part as taught by Shizuya for the purpose of increasing the amount of heat transfer and guiding the cooling air (column 10, line 66 through column 11, line 6 of Shizuya).
	When adding the guide rib of Zhang to the inlet passage of Bauer, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage.
In Reference to Claim 14#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib (20, 38 of Shizuya) extends, in a linear shape, a predetermined length outward in a radial direction of the turbine blade (see Figure 11 of Shizuya).
In Reference to Claim 15#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib (37 of Shizuya) extends, in a curved shape, a predetermined length outward in a radial direction of the turbine blade (see Figure 10 of Shizuya).
In Reference to Claim 16#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib comprises:

a second rib (21, 37, or 38 of Shizuya) disposed adjacent to the first rib,
wherein the first rib and the second rib have different lengths (see Figures 1, 10, and 11 of Shizuya). 
In Reference to Claim 17#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 16, wherein the first rib (20 of Shizuya) linearly extends toward the cooling passage, and the second rib (38 of Shizuya) obliquely extends towards the partition wall (see Figure 11 of Shizuya).
In Reference to Claim 18#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 16, wherein: 
the first inlet passage is formed at one side (left side of partition wall 34 in Figure 1 of Bauer) based on the partition wall in a cross-sectional view of the root part; and 
20a second inlet passage is formed at an other side (right side of partition wall 34 in Figure 1 of Bauer) based on the partition wall,
wherein each of the first inlet passage and the second inlet passage comprises a single inlet passage (see Figure 1 of Bauer).
In Reference to Claim 19
Bauer as modified by Zhang and Shizuya teaches:

In Reference to Claim 20#
Bauer as modified by Zhang and Shizuya teaches:
	The turbine blade of claim 16, wherein the rib comprises a plurality of ribs (20, 21, 37, 38 of Shizuya) respectively disposed at positions facing each other on the platform part (see Figures 1, 2, 10, and 11 of Shizuya). The first rib warps around multiple side walls and the second rib extends between opposite walls, as seen in Figure 2 of Shizuya. The ends of the ribs on opposite walls face each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745